      Case: 2:21-cr-00022-EAS Doc #: 13-2 Filed: 04/22/21 Page: 1 of 2 PAGEID #: 43




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION - COLUMBUS


UNITED STATES OF AMERICA                   :      Case No. 2:21-cr-00022-EAS
                                           :
               Plaintiff,                  :      (Judge Edmund A. Sargus)
                                           :
vs.                                        :
                                           :      NOTICE OF WITHDRAWAL
ROBERT W. WALTON, JR.                      :
                                           :
               Defendant.                  :


         Comes now undersigned, pursuant to rules 83.4(d) & 83.4(c)(2), with the consent

of Mr. Walton, and hereby gives notice of his intent to withdraw as co-counsel in this

matter. Counsel has spoken with AUSA Pete Glenn-Applegate, who does not oppose.

         This Notice is signed by lead/trial attorney Joe Suhre, who has filed an

accompanying Motion to Withdraw and Affidavit in support.

                                           Respectfully Submitted,

                                           /s/ J. Nathan Miller (pro hac vice)
                                           Co-Counsel for Mr. Walton
                                           Suhre & Associates, LLC
                                           214 S. Clay St., Ste. A
                                           Louisville, KY 40202
                                           Tel: 502.371.7000
                                           Fax: 513.333.0032
                                           E-mail: nmiller@suhrelaw.com

                                           SIGNED BY:

                                           /s/ Joseph B. Suhre, IV
                                           Lead Counsel for Mr. Walton
                                           Suhre & Associates, LLC
                                           600 Vine St., Ste. 1004
                                           Cincinnati, OH 45202
                                           Tel: 513.333.0014
                                           Fax: 513.333.0032
                                           E-mail: jsuhre@suhrelaw.com
   Case: 2:21-cr-00022-EAS Doc #: 13-2 Filed: 04/22/21 Page: 2 of 2 PAGEID #: 44




                               CERTIFICATE OF SERVICE

      I hereby certify that on April 22, 2021, a true and genuine copy of the foregoing
NOTICE was served by electronic mail via the Court’s CM/ECF system, which will serve
a copy on all counsel of record, including AUSA Peter Glenn-Applegate. A copy was also
served on Defendant, Robert Walton, by e-email and U.S. mail.

                                        /s/ J. Nathan Miller
                                        J. Nathan Miller
                                        Co-Counsel for Mr. Walton
